Citation Nr: 1109760	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-35 466	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from July 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for PTSD and depressive disorder.  The Board notes that although the RO considered the issue on appeal as a claim for service connection, in light of the June 1975 rating decision which denied service connection for a nervous condition, the issue on appeal should have been considered as whether new and material evidence had been submitted to reopen the service connection claim.  Further, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In light of the Clemons case, the Board finds that the issue on appeal should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therein, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  Though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  Thus, the rationale behind the Clemons decision is instructive and applicable here, and the issue on appeal is as stated on the first page of this decision, encompassing all psychiatric disorders.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final June 1975 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.

2. Since the June 1975 RO rating decision, evidence which is new, which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim, has been received.


CONCLUSIONS OF LAW

1. The June 1975 RO rating decision, which denied the Veteran's claim of entitlement to service connection for a nervous condition is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2. New and material evidence has been submitted since the final June 1975 RO rating decision, and the claim for entitlement to service connection for a psychiatric disorder is therefore reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA provisions have since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  The Board has considered the VCAA provisions with regard to the matter on appeal but finds that, given the favorable action taken below as to the issue of reopening, no further analysis of the development of this claim is necessary at the present time.

III. New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By June 1975 rating decision, the RO denied service connection for a nervous condition, essentially based on findings that there was no complaint of or treatment for any nervous condition in the service treatment records (STRs) and no showing of a current nervous condition.  The Veteran did not appeal the June 1975 rating decision and it became final.

The evidence of record at the time of the June 1975 rating decision included STRs only, which showed no report of or finding of any nervous condition.  

Evidence submitted subsequent to the June 1975 RO rating decision includes VA treatment records; a letter for a private psychologist; several statements from the Veteran; and a statement from a fellow service member, P.G.  In his statements, the Veteran essentially reported that his depression and anxiety resulted from the military not keeping their promise to him to be able to play on the US Army Hockey team.  He also claimed he witnessed a fellow service member, a trainee by the name of Private [redacted], fall out during a run on a hot and humid day, after which a drill instructor reportedly grabbed the trainee by the collar and dragged him to the side.  The Veteran claimed the drill instructor yelled for the trainee to get up, but he never did.  The Veteran reported they never saw this trainee again, and the next morning they were told not to mention this.  In a statement dated in January 2009, a fellow service member, P.G., reported he served in basic training at Fort Dix with the Veteran in July 1973, and he described the same incident as the Veteran, wherein one of the recruits, "[redacted]" was who collapsed and was pulled by the collar by one of the drill sergeants.  VA treatment records dated from November 2008 through November 2009 show that the Veteran received treatment for a variously diagnosis psychiatric disorder, to include non-combat PTSD, mood disorder, depressive disorder, and depression.  In a letter dated in January 2010, a private psychologist, Ernesto Michelucci, Ph.D., reported evaluating the Veteran in December 2009.  Dr. Michelucci opined that the Veteran's psychological adjustment was clearly affected by his witnessing a comrade's death, despite his efforts to prevent it.  The diagnosis was PTSD.

The Board finds that the VA treatment records and letter from Dr. Michelucci are new, in that these documents have not been previously considered and are not cumulative.  This evidence is also material to the claim as these documents address the issue of whether the Veteran has a current psychiatric disability that may be related to service, and therefore do relate to unestablished facts necessary to substantiate the claim.  Moreover, these documents raise a reasonable possibility of substantiating the claim, as they pertain to the significant question of whether he has a current psychiatric disability that may be related to service.  The Board therefore concludes that new and material evidence has been submitted since the June 1975 RO decision, and that the claim for service connection for a psychiatric disorder, to include PTSD and depressive disorder, should be and is hereby reopened.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for a psychiatric disorder, to include PTSD and depressive disorder; to this extent only the appeal is granted.


REMAND

The Veteran contends that he has a psychiatric disorder related to service.  He claims he suffers from depression and anxiety due to the military not keeping a promise to let him play on the US Army Hockey team.  He also claims he suffers from PTSD from witnessing the harsh treatment and death of a fellow trainee during a run in service at Fort Dix in the summer of 1973.  

Although a review of all of the Veteran's statements regarding his witnessing the harsh treatment and death of a fellow trainee during service do show some inconsistencies, the record reflects that the RO attempted to verify this reported stressor through the U. S. Armed Services Center for Research of Unit Records (CURR).  Received from CURR in April 2009 was a response in which they indicated that a review of the Department of Defense casualty data showed that 25 individuals died in the United States between July 15 and August 31, 1973, but CURR was unable to locate a casualty with the last name of [redacted] or a variant thereof.  CURR indicated that in order to conduct further research on behalf of the Veteran, more information was needed, including his unit of assignment while undergoing basic training and the manner in which Mr. [redacted] died.  It was also noted that if the Veteran could recall his unit of assignment while stationed at Fort Dix, a morning report search should be performed.

A review of the service personnel records shows that from July 26, 1973 to August 5, 1973, the Veteran was assigned to "USARECSTA/USAPERSCEN" at Fort Dix, and from August 6, 1973 to September 22, 1973, the Veteran was assigned to Co. E, 5th Bn., "2DBCTBDE  USATCI" at Fort Dix.  The Veteran should also be requested to provide any additional information regarding his unit of assignment at the time of the reported incident involving the trainee, as well as more explanation as to the manner in which the trainee died.  Thereafter, any additional information should be submitted for further verification attempts to be made.  

After attempting verification, a specific determination should be made (and encompassed in the supplemental statement of the case (SSOC)) if a VA examination and opinion is necessary regarding this issue.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide any additional information regarding his unit of assignment at the time of the reported incident involving the trainee, as well as more of an explanation as to the manner in which the trainee reportedly died.

2. Submit a summary of the Veteran's unit of assignments (as set out in his DA Form 20), as well as any additional information provided by the Veteran regarding his unit of assignment at the time of the reported incident involving the trainee, as well as the manner in which the trainee died, to CURR, or any other appropriate agency, for verification purposes.

3. Thereafter, make a determination as to whether a VA examination is warranted for the claim for service connection for a psychiatric disorder, to include PTSD and depressive disorder.  If warranted, schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any and all psychiatric disorders found.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished.  If the evaluation results in a diagnosis of PTSD, the examiner should state in the examination report whether any verified stressor is sufficient to support the diagnosis of PTSD.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted.  If the examination results in a diagnosis of a psychiatric disorder(s) other than PTSD, the examiner should state in the examination report whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran developed the psychiatric disorder(s) as a result of his service, or is such causation unlikely (i.e., less than a 50-50 degree of probability). 

a. The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b. Any opinion(s) provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so.  

4.  Thereafter, review the claims file and readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  If a determination is made that a VA examination was not warranted and/or necessary, the explanation for this should be encompassed in the SSOC.  After the Veteran is afforded an opportunity to respond to the SSOC, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


